Citation Nr: 1503255	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  08-34 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a chronic right knee disability.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1986 to April 1996, September 2005 to August 2008, and November 2008 to March 2009.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Wilmington, Delaware Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011 the Board issued a decision that denied the claim of entitlement to service connection for a chronic right knee disability.  In September 2013 the Veteran was notified of his opportunity for a new decision following Bryant v. Shinseki, 23 Vet. App. 488 (2010), and in June 2014 the prior decision was vacated.

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals the transcript of the November 2014 Board hearing.

In May 2014 the Veteran filed claims of entitlement to service connection for left knee arthritis, headaches, and a gastrointestinal disorder and to increased ratings for a right shoulder disorder and a left ankle disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Probative medical evidence of record now demonstrates that the Veteran has a chronic right knee disability that is as likely as not related to an injury during service or had its onset during service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a grant of service connection for a chronic right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board notes that new medical evidence, including the report of the April 2010 VA examination, does not appear to have been reviewed by the AOJ prior to this adjudication.  However, as the benefit is being granted in full, such error is deemed harmless.

The Veteran asserts that he has a right knee disorder that either had its onset during service or is related to an injury he incurred during service.  The Veteran has testified that he first received treatment for right knee pain while in the service in the 1990s, and he began receiving physical therapy for his knees in 1998.  He has stated that the pain he currently has in his right knee first began during his active duty service from 1986-1996 and has been continuous and gradually worsening since then.  The Veteran has also submitted several lay statements from fellow servicemen which state that they saw the appellant begin to have problems with his knees during his first period of service.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted where the presumption of soundness has been rebutted, either due to notation at entrance into service or when clear and unmistakable evidence demonstrates that an injury or disease existed prior to a period of service, and the claimed disability was aggravated by that service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306 (2014); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this case, the Board finds sufficient evidence to grant direct service connection for a right knee disorder that had its onset during the Veteran's first period of service, and therefore the question of aggravation during the Veteran's subsequent periods of service need not be considered.

The Veteran's service treatment records show that in a September 1991 internal history, the Veteran reported having pain in his knees.  Air Force Reserve records show that at an August 1997 examination, it was noted that the  Veteran had possible meniscus disease of the knees and popping with movement, and he was recommended for an orthopedic evaluation.  In October 1997 it was again noted that the Veteran had "knee problems."  The Veteran's service treatment records from September 2005 to August 2008 and November 2008 to March 2009 have unfortunately been lost.

Considering the Veteran and his colleagues' credible and uncontradicted lay statements and the September 1991 notation of knee pain, the Board accepts that the Veteran incurred injury to his right knee in service.  Therefore, the only question that remains in order to grant service connection under 38 C.F.R. § 3.303 is whether there is a causal relationship between the Veteran's present disability and the in-service injury.

The Veteran has been afforded several VA examinations during the course of the appeal, and medical opinions were provided by VA examiners in April 2010, March 2011, and August 2011.  While the March 2011 and August 2011 found that the Veteran did not have a right knee disorder which was related to his active duty service, they also failed to acknowledge his credible lay statements regarding the onset of right knee pain in service in the 1990s or the medical evidence indicating that he did report knee pain during and immediately after that period of service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A layperson is competent to report on the onset and continuity of current symptomatology.).

The April 2010 examiner diagnosed the Veteran with bilateral knee patella femoral syndrome and opined that it was at least as likely as not that the disorder was caused by injury that occurred during his active duty service.  This examiner reviewed the claims file and noted that the Veteran had reports of knee pain throughout the 1990s, and he also performed a thorough in-person examination of the Veteran.  The Board therefore finds this to be a highly probative, competent medical opinion on the current nexus question.

It is noted that at the time of the prior decision, all the Veteran's active duty had not been reported or identified.  Moreover, at the time of that decision, it appears that while the April 2010 examination must have been in existence, it was not in the record physically before the Board when that decision was entered.  As noted, that decision has been vacated and this one takes its place.

The Board therefore finds that, affording the Veteran the benefit of the doubt, there is sufficient evidence of record to indicate that the Veteran first experienced injury to the right knee during active duty service and that his currently diagnosed right knee disorder is related to such in-service injury.  As such, the criteria for service connection for a chronic right knee disability are met.


ORDER

Entitlement to service connection for a chronic right knee disability is granted.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


